Name: Commission Regulation (EEC) No 1825/81 of 2 July 1981 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/20 Official Journal of the European Communities 3 . 7 . 81 COMMISSION REGULATION (EEC) No 1825/81 of 2 July 1981 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reim ­ posed, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ( 1 ), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 3502/80 of 22 December 1980 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (2), and in parti ­ cular Article 1 thereof, Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 2 of the Interim Agreement, are subject to the annual ceiling indicated below, above which the customs duties appli ­ cable to third countries may be re-established : From 6 July to 31 December 1981 , the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the following products : CCT heading Description Origin No 56.05 Yarn of man-made fibres Yugoslavia (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres (tonnes) CCT heading No Description Ceiling 56.05 Yarn of man-made fibres 153 (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . For the Commission Karl-Heinz NARJES Member of the Commission (!) OJ No L 130 , 27. 5 . 1980 , p . 1 . ( 2 OJ No L 367, 31 . 12 . 1980 , p . 43 .